Title: To Thomas Jefferson from Bernard McMahon, 3 January 1809
From: McMahon, Bernard
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Philadelphia Jany. 3rd. 1809
                  
                  With many thanks and obligations, I acknowledge the receipt of your kind letter of the 28th. ulto. and also, the very valuable collection of seeds you were pleased to send me per favour of Capt Jones; and I hope the confidence you reposed in me on this, as well as on several other similar occasions, will not be disappointed.
                  I have pleasure and pride in the successful cultivation of plants; but in proportion to the actual or probable good I can render thereby to my fellow-men; and indeed I do not begrudge a share to such of the brute animals as can possibly be benefitted thereby.
                  Last month I purchased in the vicinity of this City 20 Acres of ground, well adapted for a Nursery & Botanic Garden, and hope that, in a few years, I shall enrich that spot, and through it, in some measure, the country in general, with as extensive and useful a collection of vegetable productions, as can reasonably be expected from the small means of which I am  possessed; but perseverance and industry, even with trifling pecuniary resources, having so frequently surmounted what were considered great difficulties, leave me room to hope; therefore, I do not dispair.
                  I salute you Sir, with the complements of the season, and wish you many returning new years, in health and happeness, and am Sir,
                  With esteem and respect, Your sincere wellwisher,
                  
                     Bernd. McMahon.
                  
                  
                     P.S. Mr. Michaux informed me that there is a very large fruited kind of Hickery growing in Glocester County Va. which he takes to be a nondescribed species, and at the same time Mr. Hamilton, of the Woodlands, shewed us some plants, which he said were produced from nuts, which you were so good as to send him, & as I wish for all the species of Juglans of the United States, that I can possibly procure, you would greatly oblige me by putting me in the way of obtaining some of the Glocester Nuts. I have from time to time given Mr. Hamilton a great variety of plants, and altho’ he is in every other respect a particular friend of mine, he never offered me one in return; and I did not think it prudent to ask him, lest it should terminate that friendship; as I well know his jealousy of any person’s attempt to vie with him, in a collection of plants.
                  
               